                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


SAUNDRA FREEMAN,

                  Plaintiff,
                                           Case No. 18-CV-13720
vs.
                                           HON. GEORGE CARAM STEEH

LEARNING CARE GROUP,

              Defendant.
_____________________________/

                ORDER GRANTING PLAINTIFF’S MOTION
                 FOR RECONSIDERATION [ECF NO. 16]

      This matter has come before the court on plaintiff Saundra Freeman’s

motion for reconsideration of this court’s May 23, 2019 order granting in

part defendant’s motion for partial summary judgment [ECF No. 14]. For

the reasons stated below, plaintiff’s motion for reconsideration is

GRANTED.

      Local Rule 7.1(h)(3) of the Local Rules of the United States District

Court for the Eastern District of Michigan provides:

      Generally, and without restricting the court=s discretion, the
      court will not grant motions for rehearing or reconsideration that
      merely present the same issues ruled upon by the court, either
      expressly or by reasonable implication. The movant must not
      only demonstrate a palpable defect by which the court and the


                                     -1-
      parties and other persons entitled to be heard on the motion
      have been misled but also show that correcting the defect will
      result in a different disposition of the case.

      Plaintiff raises two palpable errors in her motion for reconsideration.

First, that defendant waived its argument that plaintiff failed to exhaust

administrative remedies with respect to her termination and

harassment/hostile work environment claims because this argument was

first raised in the reply brief. Scottsdale Ins. Co. v. Flowers, 513 F.3d 546,

553 (6th Cir. 2008). The second error is that plaintiff raised disparate

treatment in her original EEOC complaint, therefore exhausting her

administrative remedies.

      In support of her first argument, plaintiff attaches her affidavit and

several exhibits. One exhibit is a statement dated July 25, 2018 that

plaintiff sent to the EEOC rebutting defendant’s response to the

discrimination charge and documenting how she believed her termination

was a direct consequence of the failure to accommodate her disability.

The statement predates the EEOC’s issuance of a right to sue letter and

plaintiff contends she “presumed” the statement would be used to amend

her original EEOC Charge to include her termination. Plaintiff argues that

because defendant raised a failure to exhaust regarding her termination for




                                      -2-
the first time in its reply brief, plaintiff did not have the opportunity to

respond to the argument.

      Plaintiff’s contention that defendant waived its exhaustion argument

is not entirely accurate. Plaintiff raised the issue of amending the EEOC

Charge in her response to defendant’s motion which was premised on the

contractual limitations period. The adequacy, or in this case the

inadequacy, of the amendment was then rebutted by defendant in the reply

brief. While the court had the benefit of some exhibits and plaintiff’s oral

response to defendant’s argument, it is true that plaintiff did not have the

opportunity to address defendant’s exhaustion argument in writing or

provide the exhibits now attached to the motion for reconsideration.

      The court is cognizant that a self-serving affidavit, without support in

the record, does not create a triable issue of fact. However, the court is

given pause in that discovery may have an impact on the factual issue of

whether plaintiff amended her EEOC Charge. Given the procedural

posture of the case, the court grants plaintiff’s motion for reconsideration

regarding her ADA claims based on her termination and harassment/hostile

work environment.

      Plaintiff makes passing reference to a second palpable error

regarding her disparate treatment claim under the ADA. Plaintiff argues



                                        -3-
that she exhausted her disparate treatment claim because she identified

two other employees who were permitted to work from home on a

continuous basis, the accommodation plaintiff was requesting for her

disability. Plaintiff’s Charge includes the following statement on disparate

treatment: “Subsequently, I have been denied the ability to work from home

for general reasons, which is a benefit allowed to all other employees. I

know of two Causasian employees who are allowed to work from home on

a continuous basis.”

      Plaintiff’s initial EEOC Charge includes claims of discrimination based

on disability under the ADA and race under Title VII. While the description

of plaintiff’s claims indicates that her disparate treatment claim is based on

race when she identifies the comparators by their race, the court reviewed

the original motion, response and reply briefs and notes that neither party

addressed plaintiff’s disparate treatment claim. Therefore, the court

should not have granted summary judgment as to that claim.

      The court reinstates all of plaintiff’s ADA claims in Count 1 and in

Count 4 for retaliation under the ADA. The parties will be permitted to take

discovery related to plaintiff’s ADA and FMLA claims. Now, therefore,




                                     -4-
     IT IS HEREBY ORDERED that plaintiff’s motion for reconsideration is

GRANTED.

     It is so ordered.

Dated: June 11, 2019
                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE


                                CERTIFICATE OF SERVICE
                Copies of this Order were served upon attorneys of record on
                     June 11, 2019, by electronic and/or ordinary mail.

                                   s/Marcia Beauchemin
                                       Deputy Clerk




                                           -5-
